--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


THIS AGREEMENT is dated effective as of the 30th day of July, 2012.

BETWEEN:


SEARCH BY HEADLINES.COM CORP., a corporation duly incorporated under the laws of
the State of Nevada, having an address at 2-34346 Manufacturers Way, Abbotsford,
BC V2S 7M1

(the “Company”)

AND:


JOEL PRIMUS, a businessman having an address at 2-34346 Manufacturers Way,
Abbotsford, BC V2S 7M1

(the “Executive”)


WHEREAS:


A.

The Company is engaged in the business of the design, production, marketing and
distribution of fashion apparel; and

   B.

The Company and the Executive have agreed to enter into an employment
relationship for their mutual benefit.

NOW THEREFORE, in consideration of the mutual promises of the parties
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the parties hereby covenant and agree as follows:

1.

DEFINITIONS

   1.1

Definitions. For the purposes of this Agreement, the following terms shall have
the following meanings, respectively:


        (a)

“Agreement” means this Agreement and all schedules and amendments hereto;

       (b)

“Board” means the Board of Directors of the Company;

       (c)

“Change of Control Event” means the occurrence of any one of the events set out
in sections 1.1.(c)(i) to 1.1(c)(iv) below:

       (i)

there is a report filed with any securities commission or securities regulatory
authority in Canada, disclosing that any offeror (as the term “offeror” is
defined in Section 1.1 of Multilateral Instrument 62-104 Take-Over Bids and
Issuer Bids), other than the Executive or persons acting jointly or in concert
with the Executive, has acquired beneficial ownership of, or the power to
exercise control or direction over, or securities convertible into, any shares
of capital stock of any class of the Company carrying voting rights under all
circumstances (the “Voting Shares”), that, together with the offeror’s
securities would constitute Voting Shares of the Company representing more than
50% of the total voting power attached to all Voting Shares of the Company then
outstanding,


--------------------------------------------------------------------------------

- 2 -


    (ii)

there is consummated any amalgamation, consolidation, statutory arrangement,
merger, business combination or other similar transaction involving the Company:
(1) in which the Company is not the continuing or surviving corporation, or (2)
pursuant to which any Voting Shares of the Company would be reclassified,
changed or converted into or exchanged for cash, securities or other property,
other than (in each case) an amalgamation, consolidation, statutory arrangement,
merger, business combination or other similar transaction involving the Company
in which the holders of the Voting Shares of the Company immediately prior to
such amalgamation, consolidation, statutory arrangement, merger, business
combination or other similar transaction have, directly or indirectly, more than
50% of the Voting Shares of the continuing or surviving corporation immediately
after such transaction,

         (iii)

any person or group of persons shall succeed in having a sufficient number of
its nominees elected as directors of the Company such that such nominees, when
added to any existing directors of the Company, will constitute a majority of
the directors of the Company, or

         (iv)

there is consummated a sale, transfer or disposition by the Company of all or
substantially all of the assets of the Company.

In the case of the occurrence of any of the events set forth in this section
1.1(c), a Change of Control Event shall be deemed to occur immediately prior to
the occurrence of any such events. An event shall not constitute a Change of
Control Event if its sole purpose is to change the jurisdiction of the Company’s
organization or to create a holding company, partnership or trust that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such event. Additionally, a Change of
Control Event shall not be deemed to have occurred, with respect to the
Executive, if the Executive is part of a purchasing group that consummates the
Change of Control Event.

  (d)

“Common Shares” means shares in the common stock of the Company;

       (e)

“Confidential Information” means information, whether or not originated by the
Executive, that relates to the business or affairs of the Company, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

       (i)

the Company’s information relating to strategies, research, communications,
business plans, and financial data of the Company and any information of the
Company which is not readily publicly available,


--------------------------------------------------------------------------------

- 3 -


    (ii)

work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the methods, processes, procedures, analysis, techniques and audits used in
connection therewith,

         (iii)

any intellectual property contributed to the Company, and any other technical
and business information of the Company, its subsidiaries and affiliates which
is of a confidential, trade secret and/or proprietary character,

         (iv)

internal Company personnel and financial information, supplier names and other
supplier information, purchasing and internal cost information, internal
services and operational manuals, and the manner and method of conducting the
Company’s business,

         (v)

Marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of the Company that have been or are being discussed, and

         (vi)

All information that becomes known to the Executive as a result of this
Agreement or the services performed hereunder that the Executive, acting
reasonably, believes is confidential information or that the Company takes
measures to protect;

Confidential Information does not include any of the following:

    (vii)

the general skills and experience gained by the Executive during the Executive’s
employment with the Company that the Executive could reasonably have been
expected to acquire in similar retainers or engagements with other companies,

         (viii)

information publicly known without breach of this Agreement or similar
agreements,

         (ix)

information, the disclosure of which by the Executive is required to be made by
any law, regulation or governmental authority or legal process of discovery (to
the extent of the requirement), provided that before disclosure is made, notice
of the requirement is provided to the Company, and to the extent reasonably
possible in the circumstances, the Company is afforded an opportunity to dispute
the requirement, or

         (x)

information known to the Executive at the date of this Agreement;


  (f)

“Date of Termination” means the date of termination of this Agreement;

      (g)

“Developments” means all discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) and legally
recognized proprietary rights (including, but not limited to, patents,
copyrights, trademarks, topographies, know-how and trade secrets), and all
records and copies of records relating to the foregoing, that:


--------------------------------------------------------------------------------

- 4 -


    (i)

result or derive from the Executive’s employment or from the Executive’s
knowledge or use of Confidential Information,

         (ii)

are conceived or made by the Executive (individually or in collaboration with
others) during the term of the Executive’s employment by the Company,

         (iii)

result from or derive from the use or application of the resources of the
Company or its affiliates, or

         (iv)

relate to the business operations of the Company or to actual or demonstrably
anticipated research and development by the Company or its affiliates;


  (h)

“Directors” means the members of the Board, and “Director” means any one of
them;

       (i)

“Effective Date” means the date of this Agreement as shown on the first page
hereof; and

       (j)

“Just Cause” includes, but is not limited to:

       (i)

the Executive’s failure to properly discharge lawful duties, or any material
breach or non-observance by the Executive of any material provision of this
Agreement;

       (ii)

the Executive’s conviction for any crime respecting the property of the Company,
or which calls into question the Executive’s personal honesty;

       (iii)

any breach by the Executive of obligations under the Company’s code of conduct
or any policies or procedures adopted by the Company from time to time, and
disseminated to employees in accordance with the Company’s normal practice,
provided that such conduct would amount to just cause as a matter of common law;

       (iv)

any breach by the Executive of the fiduciary duties normally owed by a Chief
Executive Officer of a Company including the duty to avoid conflicts of
interest, and to act honestly and in good faith with a view to the best
interests of the Company;

       (v)

any other material breach of this Agreement by the Executive; or

       (vi)

just cause as that term is defined by the common law applicable in British
Columbia.


2.

TERMS AND CONDITIONS OF EMPLOYMENT

   2.1

Employment. The Company and the Executive agree that, as of the Effective Date,
the Company shall employ the Executive on the terms and conditions set out in
this Agreement. Each of the parties to this Agreement agree that this Agreement
is a continuation of the Company’s employment of the Executive. The Executive
shall perform such duties as are regularly and customarily performed by the
President and Chief Executive Officer of a corporation, and any other duties
consistent with the Executive’s position in the Company. The Executive agrees
that, in addition to holding the roles of President and Chief Executive Officer
of the Company, the Executive shall:

 

--------------------------------------------------------------------------------

- 5 -


  (a)

perform other related positions or duties of senior capacity as the Board may
from time to time reasonably require; and

      (b)

the Executive shall always act in accordance with any reasonable decision of and
obey and carry out all lawful and reasonable orders given to him by the Board.


2.2

Reporting. The Executive shall:

    (a)

report to the Board and take direction from the Board by resolution;

    (b)

attend all meetings of the Board, make a President’s Report at each meeting and
have the authority to raise any matter which in his view is of such significance
as warrants discussion by the Board;

    (c)

at meetings of the Board, have the authority to propose any resolution for
consideration by the Board, provided that he shall remove himself from that
portion of any meeting of the Board during which the terms and conditions of his
employment, his evaluation or such like matters as reasonably determined by the
Board; and

    (d)

ensure that all contracts and similar arrangements of the Company shall be
approved and signed in accordance with the signing authorities authorized by the
Board from time to time.

    2.3

Term. This Agreement shall commence on the Effective Date and continue
indefinitely, subject to termination as described in this Agreement.


    2.4 Location. The Executive’s employment shall be based in the Company’s
offices in #2 34346 Manufacturers Way Abbotsford BC V2S 7M1. The Executive
understands that he may be required to travel regularly in order to fulfill his
duties as President and Chief Executive Officer of the Company.     2.5 Full
Time and Efforts. Unless prevented by ill health, or physical or mental
disability or impairment, the Executive shall, during the term hereof, devote
his full time, effort, care and attention to his duties set out in this
Agreement and to the business of the Company in order to properly discharge his
duties hereunder and the Executive shall not be employed with any other business
venture without the written consent of the Board.     2.6 Authority. The
Executive shall have, subject always to the general or specific instructions and
directions of the Board, full power and authority to manage and direct the
business and affairs of the Company (except only the matters and duties as by
law must be transacted or performed by the Board or by the shareholders of the
Company in general meeting), including power and authority to enter into
contracts, engagements or commitments of every nature or kind in the name of and
on behalf of the Company and to engage and employ and to dismiss all managers
and other employees and agents of the Company other than the senior management
and officers of the Company, provided always that the contracts, engagements and
commitments entered into are in accordance with the budgets presented to and
approved by the Board.     2.7 Fiduciary Role. The Executive acknowledges that,
as the President and Chief Executive Officer of the Company, he occupies a
position of fiduciary trust and confidence and, as a fiduciary, he shall develop
and acquire wide experience and knowledge with respect to all aspects in which
the business of the Company is conducted. The Executive agrees to serve the
Company in a manner which is consistent with the fiduciary duties owed to the
Company. Without limiting the generality of the foregoing, the Executive shall
reasonably observe the highest standards of loyalty, good faith, and avoidance
of conflicts of duty and self-interest.    

--------------------------------------------------------------------------------

- 6 -


3.

COMPENSATION

   3.1

Compensation. The Company shall pay the Executive the sum of $65,000 per annum
effective upon execution of this agreement (the “Salary”). The Salary shall be
reviewed on each anniversary of this Agreement by the Company’s Compensation
Committee, or, if a Compensation Committee has not been assembled, by the Board.
The Salary will also be reviewed upon completion of any financings by the
Company subsequent to the Effective Date. The review shall be undertaken by
assessing the Executive’s performance during the year and by having regard to
market rates of remuneration paid in Canada and the United States for similar
duties and responsibilities.

    3.2 Payment. All compensation payable to the Executive pursuant to this
Article 3 or otherwise under this Agreement, shall be payable semi-monthly in
accordance with the Company’s normal payroll practices, as applicable, and shall
be subject to all statutory deductions that the Company is required to make and
remit.     3.3 Taxes. The Executive shall be responsible to pay for all federal,
state, provincial and local taxes assessed on any income received from the
Executive under this Agreement, which are over and above the amounts that were
deducted and remitted on the Executive’s behalf by the Company.

    4.

EMPLOYEE BENEFITS AND EXPENSES

   4.1

Employee Benefits.The Executive shall, to the extent eligible, be entitled to
participate in all of the Company’s employee benefit plans including, without
limitation, life insurance, long term and short term disability insurance,
medical/hospital and extended health care benefits (the “Employee Benefits”)
provided by the Company to its senior officers in accordance with the terms
thereof as they may be in effect from time to time. Should the Company not
provide such plans at any time, the Company shall reimburse the Executive for
the reasonable cost of any such plans obtained privately.

    4.2 Terms of Benefits. Employee Benefits are provided in accordance with the
formal plan documents or policies and any issues with respect to entitlement or
payment of benefits under any of the Employee Benefits shall be governed by the
terms of such documents or policies establishing the benefits in issue. The
Company reserves the unilateral right to revise the terms of the Employee
Benefits or to eliminate any Employee Benefits altogether. The Executive agrees
that any changes to the Employee Benefits shall not affect or change any other
part of this Agreement.     4.3 Benefits on Cessation of Employment. Unless
otherwise agreed by the parties, upon cessation of employment with the Company
for any reason, regardless of whether the cessation is voluntary or involuntary
or constitutes termination with or without cause or adequate notice:

        (a)

the Executive shall cease to participate in the Employee Benefits and shall not
be entitled to any further benefits thereunder; and

      (b)

the Executive shall be solely responsible for obtaining personal benefit plans
to replace any or all Employee Benefits, including, without limitation,
medical/hospital and extended health care benefits.

    4.4 Vacation. The Executive shall be entitled in each year to three weeks’
paid vacation, in addition to weekends and statutory holidays, to be taken in
installments of no more than two consecutive weeks of paid time off in
accordance with the standard policies of the Company with regard to its senior
officers. Subject to the foregoing, paid vacation is to be taken at such time or
times as the Executive may select and the Board may reasonably approve having
regard to the business affairs and operations of the Company.    

--------------------------------------------------------------------------------

- 7 -


4.5 Expenses. The Company shall reimburse the Executive for any expenses that
the Executive incurs in connection with his duties under this Agreement,
provided that the Executive provides to the Company an itemized written account
and receipts acceptable to the Employer by one month after each fiscal quarter.
    4.6 Fashion Industry Related Expenses. The Executive is expected to maintain
an image expected of the President and Chief Executive Officer of a premium
clothing company. To that end, the Company shall reimburse the Executive for
fitness related activities up to a maximum of $50 per month; provided the
Executive provides an itemized written account of the activities and their
costs. The Executive will have a clothing allowance of $1,500 per annum to
maintain a trendy image when out performing business of the Company and a
dry-cleaning allowance of up to $50 per month. The Executive will also have a
suit allowance to purchase one men’s dress suit up to a maximum of $1,500 per
annum. Written accounts of any such expenses must be received by the Company in
the timeframe stipulated in Section 4.5.    

4.7

Equity Compensation.

    (a)

The Executive may be remunerated using forms of equity. This will be reviewed
annually one month before the anniversary of this agreement by the Board or at
an earlier date by written request of the Executive.

    (b)

Upon execution of this Agreement, the Company agrees to grant the Executive an
aggregate of 300,000 stock options (the “Options”) under the Company’s 2012
Stock Option Plan, each of which will be exercisable into one share of common
stock of the Company at a price of US$0.25 per share for a period of ten years.
150,000 of the Options will vest on the first anniversary of the date of grant
and 150,000 of the Options will vest on the second anniversary of the date of
grant.

    4.8

Bonuses. The Executive is eligible for a bonus equivalent to 2% of gross sales
before commissions (determined in accordance with generally accepted accounting
principles in the United States) for the most recently completed fiscal year, as
set out in the Company’s audited annual consolidated financial statements for
the most recently completed fiscal year. The amount of the bonus will be
reviewed annually by the Board one month before the anniversary of this
Agreement or at an earlier date by written request of the Executive. Any bonuses
will be due and payable immediately upon completion of the Company’s audited
annual consolidated financial statements for the most recently completed fiscal
year.

5.

CONFIDENTIAL INFORMATION AND DEVELOPMENTS

5.1

Confidential Information.

(a)

All Confidential Information, whether developed by the Executive any time while
he was employed by the Company, or by others employed or engaged by or
associated with the Company or its affiliates or clients, is the exclusive and
confidential property of the Company or its affiliates or clients, as the case
may be, and shall at all times be regarded, treated and protected as such, as
provided in this Agreement.


--------------------------------------------------------------------------------

- 8 -


  (b)

As a consequence of the acquisition of Confidential Information or arising from
his position as President and Chief Executive Officer, the Executive shall
occupy a position of trust and confidence with respect to the affairs and
business of the Company and its affiliates and clients. In view of the
foregoing, it is reasonable and necessary for the Executive to make the
following covenants regarding the Executive’s conduct during and subsequent to
the Executive’s employment by the Company.

       (i)

at all times during and subsequent to the Executive’s employment with the
Company, the Executive shall not disclose Confidential Information to any person
(other than as necessary in carrying out the Executive’s duties on behalf of the
Company) without first obtaining the Company’s consent, and the Executive shall
take all reasonable precautions to prevent inadvertent disclosure of any
Confidential Information.

       (ii)

At all times during and subsequent to the Executive’s employment with the
Company, the Executive shall not use, copy, transfer or destroy any Confidential
Information (other than as necessary in carrying out the Executive’s duties on
behalf of the Company) without first obtaining the Company’s consent and the
Executive shall take all reasonable precautions to prevent inadvertent use,
copying, transfer or destruction of any Confidential Information. This
prohibition includes, but is not limited to, licensing or otherwise exploiting,
directly or indirectly, any products or services that embody or are derived from
Confidential Information or exercising judgment or performing analysis based
upon knowledge of Confidential Information.

       (iii)

Within two (2) business days after the termination of the Executive’s employment
for any reason, the Executive shall promptly deliver to the Company all property
of or belonging to or administered by the Company including without limitation
all Confidential Information that is embodied in any form, whether in hard copy
or on electronic media, and that is within the Executive’s possession or under
the Executive’s control.


5.2

Intellectual Property.

    (a)

All Developments shall be the exclusive property of the Company and the Company
shall have sole discretion to deal with Developments. The Executive agrees that
no intellectual property rights in the Developments are or shall be retained by
him. For greater certainty, all work done during the term of employment by the
Executive for the Company or its affiliates is the sole property of the Company
or its affiliates, as the case may be, as the first author for copyright
purposes and in respect of which all copyright shall vest in the Company or the
relevant affiliate, as the case may be. In consideration of the benefits to be
received by the Executive under the terms of this Agreement, the Executive
hereby irrevocably sells, assigns and transfers and agrees in the future to
sell, assign and transfer all right, title and interest in and to the
Developments and intellectual property rights therein including, without
limitation, all patents, copyright, industrial design, circuit topography and
trademarks, and any goodwill associated therewith in Canada and worldwide to the
Company and the Executive shall hold all the benefits of the rights, title and
interest mentioned above in trust for the Company prior to the assignment to the
Company.


--------------------------------------------------------------------------------

- 9 -


  (b)

The Executive shall do all further things that may be reasonably necessary or
desirable in order to give full effect to the foregoing. If the Executive’s
cooperation is required in order for the Company to obtain or enforce legal
protection of the Developments following the termination of the Executive’s
employment, the Executive shall provide that cooperation so long as the Company
pays to the Executive reasonable compensation for the Executive’s time at a rate
to be agreed between the Executive and the Company.

    5.3

Non-Competition. The Executive hereby covenants and agrees to and with the
Company that he shall not either directly or indirectly as principal, agent,
owner, partner, shareholder, director, officer or otherwise, own, operate, be
engaged in the operation of or have any financial interest in any business
operation whether a proprietorship, partnership, joint venture or private
company, or otherwise carry on or be engaged in the undergarment business within
North America for a period of one year following the voluntary termination from
the Company if the new venture would be in conflict or direct competition or
with the Company. Nothing contained herein shall restrict the Executive from
conducting such business or other operations as the Executive sees fit in North
America after the expiration of this Agreement and any extensions thereof, or if
the Executive’s employment is terminated by the Company, unless for Just Cause.

    5.4 Consent to Enforcement. The Executive confirms that all restrictions in
Sections 5.1, 5.2, and 5.3 are reasonable and valid and any defences to the
strict enforcement thereof by the Company are waived by the Executive. Without
limiting the generality of the foregoing, the Executive hereby consents to an
injunction being granted by a court of competent jurisdiction in the event that
the Executive is in breach of any of the provisions stipulated in Sections 5.1,
5.2 and 5.3. The Executive hereby expressly acknowledges and agrees that
injunctive relief is an appropriate and fair remedy in the event of a breach of
any of the said provisions.     5.5 Consequences if Bankruptcy or Dissolution.
In the event of bankruptcy of the Company, dissolution of business or the
inability or failure of the Company to meet to meet the terms of compensation or
benefits contained in Sections 3 and 4, the non-competition provisions set out
in Section     5.3 shall no longer apply.

 

 

5.6

Obligations Continue. Except where Section 5.5 applies, the Executive’s
obligations under each of Sections 5.1, 5.2, and 5.3 are to remain in effect in
accordance with each of their terms and shall exist and continue in full force
and effect despite any breach or repudiation, or alleged breach or repudiation,
of this Agreement or the Executive’s wrongful dismissal by the Company.

    6.

TERMINATION

   6.1

Termination for Just Cause. The Company may terminate the Executive’s employment
for Just Cause at any time by delivering to the Executive written notice of
termination. In the event that the Executive’s employment with the Company is
terminated by the Company for Just Cause, the Executive shall not be entitled to
any additional payments or benefits hereunder, other than for amounts due and
owing to the Executive by the Company as at the Date of Termination.

    6.2 Death or Disability. Subject to applicable human rights laws or similar
legislation, the Company may terminate the Executive’s employment in the event
the Executive has been unable to perform his duties for a period of eight (8)
consecutive months or a cumulative period of twelve (12) months in any
consecutive twenty-four (24) month period, because of a physical or mental
disability. The Executive’s employment shall automatically terminate on the
Executive’s death. In the event the Executive’s employment with the Company
terminates by reason of the Executive’s death or as a result of this Section
6.2, then upon and immediately effective on the Date of Termination:    

--------------------------------------------------------------------------------

- 10 -


  (a)

the Company shall promptly pay and provide the Executive (or in the event of the
Executive’s death, the Executive’s estate);

       (i)

any unpaid Salary and any outstanding and accrued regular and special vacation
pay through the Date of Termination;

       (ii)

reimbursement for any unreimbursed expenses incurred through to the Date of
Termination; and

       (iii)

proceeds from any insurance policies as provided by the Company to the
Executive.

    6.3 Disability. In the event the Executive’s employment is terminated due to
a disability pursuant to Section 6.2, the Company shall pay to the Executive the
severance referred to in Section 6.4.     6.4 Termination by the Executive on
Change of Control Event & Termination by the Company Other than for Just Cause.
   

  (a)

If, within 120 days of the occurrence of a Change of Control Event, the
Executive resigns from the Company or the Company terminates this Agreement for
any reason other than for Just Cause, then the Company shall pay the Executive
severance in an amount equal to the following twelve (12) month’s Salary from
the termination date, and any stock options granted to the Executive which have
not vested shall vest immediately and all stock options belonging to the
Executive shall be immediately exercisable

      (b)

The Company may terminate the Executive’s employment at any time for other than
Just Cause by delivering to the Executive written notice of termination. If the
Executive’s employment with the Company is terminated pursuant to this Section
6.4(b), then the Company shall pay the Executive severance in an amount equal to
the following twelve (12) month’s Salary from the termination date, and any
stock options granted to the Executive which have not vested shall vest
immediately and all stock options belonging to the Executive shall be
immediately exercisable.

      (c)

The severance amount calculated pursuant to Sections 6.4(a) or 6.4(b) shall be
subject to statutory deductions and shall be payable in a lump sum.

    6.5 Fair and Reasonable Provisions. The Company and Executive acknowledge
and agree that the provisions of Section 6.4 regarding further payments of the
Salary, and the vesting of stock options, if any, and other option or equity
grants, constitute fair and reasonable provisions for the consequences of such
termination, and such payments and benefits shall not be limited or reduced by
amounts the Executive might earn or be able to earn from any other employment or
ventures during the remainder of the agreed term of this Agreement.     6.6
Resignation of Offices. On termination of this Agreement by the Company, the
Executive shall immediately resign all offices held in the Company and, save as
provided by this Agreement, the Executive shall not be entitled to receive any
severance payment or compensation for loss of office or otherwise by reason of
the resignation. If the Executive, as applicable, fails to resign as required by
this section 6.6, the Company is irrevocably authorized to appoint some person
in his name and on his behalf to sign any documents or do anything necessary or
requisite to give effect to it.    

--------------------------------------------------------------------------------

- 11 -


7.

GENERAL

   7.1

Indemnifications. The Company shall provide to the Executive, and the Executive
shall provide to the Company, the indemnities provided for in Schedule “A”
attached hereto.

    7.2 Liability Insurance. The Company shall use its best efforts to obtain
third party liability insurance for the Executive (including directors and
officers liability insurance if applicable) insuring the Executive for any
claims arising from the negligent acts or omissions of the Executive or the
Company during the period the Executive was employed by the Company.     7.3
Authorization. The Company represents and warrants that it is fully authorized
and empowered to enter into this Agreement and perform its obligations
hereunder, and that performance of this Agreement shall not violate any
agreement between the Company and any other person, firm or organization nor
breach any provisions of its constating documents or governing legislation.    
7.4 Obligations Continue. The Executive’s obligations under Section 5 are to
remain in full force and effect notwithstanding termination of this Agreement
for any reason.     7.5 Amendment or Waiver. No provision in this Agreement may
be amended unless such amendment is agreed to in writing and signed by the
Executive and an authorized officer of the Company. No waiver by either party
hereto of any breach by the other party hereto of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.     7.6
Compliance with Policies and Laws. The Executive agrees to abide by all the
Company’s policies and procedures, including without limitation, the Company’s
code of conduct. The Executive also agrees to abide by all laws applicable to
the Company, in each jurisdiction that it does business, including without
limitation securities and regulations governing publicly traded companies.    
7.7 Governing Law and Venue. This Agreement shall be construed and interpreted
in accordance with the laws of British Columbia, Canada. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement may be brought by the Executive or by the Company, if at
all, only in the courts of the Province of British Columbia and the parties each
consent to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waive any objection to venue laid
therein. The parties also agree that process in any action or proceeding
referred to in the preceding sentence may be served on either party anywhere in
the world.     7.8 Notices. Any notice required or permitted to be given under
this Agreement shall be in writing and shall be properly given if delivered or
faxed addressed as follows:

        (a)

in the case of the Company:

     

Search by Headlines.com Corp.
2-34346 Manufacturers Way
Abbotsford, BC V2S 7M1

     

Attention: Alex McAulay
Facsimile: 1 (877) 366-4767


--------------------------------------------------------------------------------

- 12 -


 (b) in the case of the Executive:        

Joel Primus
2-34346 Manufacturers Way
Abbotsford, BC V2S 7M1

Any notice so given shall be conclusively deemed to have been given or made on
the day of delivery, if delivered, or if faxed, upon the date shown on the
delivery receipt recorded by the sending facsimile machine.

7.9 Severability. If any provision contained herein is determined to be void or
unenforceable for any reason, in whole or in part, it shall not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions shall remain in full force and effect to the fullest extent
permissible by law.     7.10  Entire Agreement. This Agreement contains the
entire understanding and agreement between the parties concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the parties with
respect thereto.     7.11 Currency. Unless otherwise specified herein all
references to dollar or dollars are references to Canadian dollars.     7.12
Further Assurances. Each of the Executive and the Company shall do, execute and
deliver, or shall cause to be done, executed and delivered, all such further
acts, documents and things as the Executive or the Company may require for the
purposes of giving effect to this Agreement.    

--------------------------------------------------------------------------------

- 13 -


7.13 Counterparts/Facsimile Execution. This Agreement may be executed in several
parts in the same form and such parts as so executed shall together constitute
one original document, and such parts, if more than one, shall be read together
and construed as if all the signing parties had executed one copy of the said
Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

SEARCH BY HEADLINES.COM CORP.

Per:      “James Geiskopf”                         
            Authorized Signatory

EXECUTED by JOEL PRIMUS in the )   presence of: )     )       )   Signature )  
    ) “Joel Primus” Print Name ) JOEL PRIMUS     )   Address )       )     )    
  )   Occupation )  


--------------------------------------------------------------------------------

- 14 -


[SCHEDULE INTENTIONALLY REMOVED]

 

--------------------------------------------------------------------------------